IN THE SUPREME COURT OF THE STATE OF NEVADA


                     DEMANS BOWLES,                                           No. 70120
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                                                                                    FILED
                     IN AND FOR THE COUNTY OF                                       JUN 1 0 2016
                     CLARK; AND THE HONORABLE
                     DOUGLAS SMITH, DISTRICT JUDGE,
                     Respondents,
                     and
                     THE STATE OF NEVADA,
                     Real Party in Interest.

                                            ORDER DENYING PETITION
                                 This is a petition for a writ of mandamus. Petitioner seeks an
                     order directing the district court to reverse its decision to deny a motion to
                     strike the State's notice of intent to seek habitual criminal adjudication
                     and an order directing the recusal of the district court judge. Based upon
                     our review of the documents submitted in this matter, we conclude that
                     our intervention by extraordinary writ is not warranted.      See NRS 34.160;
                     NRS 34.170; see also Int'l Game Tech., Inc. v. Second Judicial Dist. Court,
                     124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (recognizing that "[a] writ of
                     mandamus is available to compel the performance of an act that the law
                     requires as a duty resulting from an office, trust, or station or to control an
                     arbitrary or capricious exercise of discretion") (internal footnote omitted);
                     Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                     (1991) (recognizing that the issuance of a writ of mandamus is
                     discretionary). The district court did not arbitrarily and capriciously
                     exercise its discretion in continuing sentencing based on its calendar or in
                     denying the motion to strike the notice of habitual criminal adjudication in
SUPREME COURT
       OF
     NEVADA


(0) 1947A 911/E4(9
                                                                                          8,9,1 0
                the circumstances presented in this case. Further, the district court did
                not act arbitrarily and capriciously in denying the motion to recuse.
                Accordingly, we
                           ORDER the petition DENIED.



                                                                 Ix
                                                           Hardesty
                                                                                      , J.



                                                                                        J.



                                                                                        J.
                                                           Pickering




                cc: Hon. Douglas Smith, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A